DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 03/05/2021
Claims 1-10 have been amended and claims 11-13 have been added
Claims 1-13 are presented for examination 
This action is Final

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.










Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aafjes (US 2006/0237471).

1: Aafjes discloses a cup collar 20 for attachment to a beverage cup 1 to increase the liquid-containing volume of the cup, the beverage cup for consumption of the beverage by a user, the structure comprising:
 
a cup extension 2 having a first open end O terminating at a first continuous edge and a
second open end 23 terminating at a second continuous edge and a continuous wall 20 disposed between the first and second edges defining a volume within the wall between the first and second open ends, wherein the first and second continuous edges lie in substantially parallel planes [0019];

a rim (lower circumferential surface at 23) integral with the first edge of the cup extension; and

a securing ring 24 attached to or integral with the second edge of the cup extension, the securing ring being adapted to securely attach to a lip of a single-serve beverage cup to provide a seal between the cup extension and the cup to increase the liquid-containing volume of the cup by the volume within the wall between the first and second open ends of the cup extension ([0022]; fig. 1).

3: Aafjes discloses the structure of claim 1 wherein the wall of the cup extension
has an exterior surface adapted to have advertising, a company name and logo, branding, or signage imprinted on or affixed to the cup extension (fig. 1). 





Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling (US 176,361).

1: Schilling discloses a cup collar for attachment to a beverage cup to increase the liquid-containing volume of the cup, the beverage cup for consumption of the beverage by a user, the structure comprising:
 
a cup extension having a first open end terminating at a first continuous edge and a
second open end terminating at a second continuous edge and a continuous wall disposed between the first and second edges defining a volume within the wall between the first and second open ends, wherein the first and second continuous edges lie in substantially parallel planes;

a rim integral with the first edge of the cup extension; and

a securing ring attached to or integral with the second edge of the cup extension, the securing ring being adapted to securely attach to a lip of a single-serve beverage cup to provide a seal between the cup extension and the cup to increase the liquid-containing volume of the cup by the volume within the wall between the first and second open ends of the cup extension (see figure below).


    PNG
    media_image1.png
    528
    738
    media_image1.png
    Greyscale

14: Schilling discloses the combination of claim 7 wherein the structure is integral with
the cup (fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aafjes (US 2006/0237471) in view of Bittner (US 6,736,538).

7: Aafjes discloses a structure in combination with a single-serve beverage
cup, comprising:
a structure, comprising:
a cup extension 2 having a first open end O terminating at a first edge and a second open
end 23 terminating at a second edge and a continuous wall 20 disposed between the first and
second edges, wherein the first and second continuous edges lie in substantially parallel
planes (fig. 2A);

a rim (lower circumferential surface at 23) attached to or integral with the first edge of the cup extension; and

a securing ring 24 attached to or integral with the second edge of the cup extension,
the securing ring being configured to be attachable to the lip of the single-serve beverage
cup, wherein the securing ring is attached to the lip of the cup to increase the liquid containing volume of the cup ([0022]; fig. 1).

While Aafjes discloses a beverage having a top portion 12 that allows access to the interior of the container, Aafjes fails to disclose an open top.  Bittner teaches a single-serve beverage cup 20 comprising an open top having a lip, a closed bottom, and a continuous wall extending from the bottom to the lip of the cup (fig. 3B). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Aafjes to include the open configuration of Bittner to easily access the stored product.

9: Aafjes-Bittner discloses the combination of claim 7 wherein the cup extension has an
exterior surface adapted to have advertising, a company name and logo, branding, or signage imprinted on or affixed to the cup extension (Aafjes; fig. 1).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aafjes (US 2006/0237471) in view of Kasprak 2006/0060552).

11: Aafjes discloses the claimed invention as applied to claim 1 but fails to disclose a lid.
Kasprzak teaches a lid 469 attached to the rim of a container extending surface (fig. 2A). It
would have been obvious to one having ordinary skill in the art at the time of the effective filing
date of the invneiton to modify the extension of Aajfes to include the lid of Kasprzak to protect the contents of the container from outside contaminants.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aafjes (US 2006/0237471) in view of Bittner (US 6,736,538) in view of Kasprak 2006/0060552).

13: Aajfes discloses the claimed invention as applied to claim 7 but fails to disclose a lid.
Kasprzak teaches a lid 469 attached to the rim of a container extending surface (fig. 2A). It
would have been obvious to one having ordinary skill in the art at the time of the effective filing
date of the invneiton to modify the extension of Aajfes to include the lid of Kasprzak to protect the contents of the container from outside contaminants.

Allowable Subject Matter
Claims 2, 4-6, 8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735